
	
		III
		110th CONGRESS
		1st Session
		S. RES. 125
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2007
			Mrs. Feinstein (for
			 herself, Ms. Collins,
			 Mr. Feingold, Mr. Levin, Ms.
			 Snowe, Mr. Kerry,
			 Mr. Biden, Ms.
			 Cantwell, Mr. Lieberman,
			 Mr. Wyden, Mrs.
			 Clinton, Mr. Crapo,
			 Mr. Sanders, Mr. Akaka, Mrs.
			 Boxer, and Mr. Brown)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			April 25, 2007
			Reported by Mr.
			 Leahy, without amendment
		
		
			May 1, 2007
			Considered and agreed to
		
		RESOLUTION
		Designating May 18, 2007, as
		  Endangered Species Day, and encouraging the people of the United
		  States to become educated about, and aware of, threats to species, success
		  stories in species recovery, and the opportunity to promote species
		  conservation worldwide.
	
	
		Whereas in the United States and around the world, more
			 than 1,000 species are officially designated as at risk of extinction and
			 thousands more also face a heightened risk of extinction;
		Whereas the actual and potential benefits derived from
			 many species have not yet been fully discovered and would be permanently lost
			 if not for conservation efforts;
		Whereas recovery efforts for species such as the whooping
			 crane, Kirtland’s warbler, the peregrine falcon, the gray wolf, the gray whale,
			 the grizzly bear, and others have resulted in great improvements in the
			 viability of such species;
		Whereas saving a species requires a combination of sound
			 research, careful coordination, and intensive management of conservation
			 efforts, along with increased public awareness and education;
		Whereas two-thirds of endangered or threatened species
			 reside on private lands;
		Whereas voluntary cooperative conservation programs have
			 proven to be critical for habitat restoration and species recovery; and
		Whereas education and increasing public awareness are the
			 first steps in effectively informing the public about endangered species and
			 species restoration efforts: Now, therefore, be it
		
	
		That the Senate—
			(1)designates May
			 18, 2007, as Endangered Species Day; and
			(2)encourages—
				(A)educational
			 entities to spend at least 30 minutes on Endangered Species Day teaching and
			 informing students about threats to, and the restoration of, endangered species
			 around the world, including the essential role of private landowners and
			 private stewardship to the protection and recovery of species;
				(B)organizations,
			 businesses, private landowners, and agencies with a shared interest in
			 conserving endangered species to collaborate on educational information for use
			 in schools; and
				(C)the people of the
			 United States to observe the day with appropriate ceremonies and
			 activities.
				
	
		April 25, 2007
		Reported without amendment
	
